DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 150 is objected to because of the following informalities:  "i to" should read "into". Appropriate correction is required; further clarification is needed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 153 recites the limitation "the proximal portion" in line 1; the proximal portion is not mentioned in claim 141.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 141,147 and 154-156 are rejected under 35 U.S.C. 103 as being unpatentable over Kaula (US 2015/0134027 A1) in view of Jacob (US 2007/0191908 A1) and in further view of DeMulling (US 2008/0027514 A1).
Re. claim 141, Kaula teaches a method of applying stimulation therapy to a patient (abstract), comprising: 
providing an external system configured to transmit transmission signals (figure 4, wake up transmitter 174 in pocket controller 104); 
providing an implantable system configured to receive the transmission signals from the external system (paragraph 0054 – transmitter 174 of pocket controller 104 communicates with IPG 102); wherein the external system comprises: 
a first external device comprising: at least one external antenna configured to transmit the transmission signals to the implantable system (figure 4, transmitter 174 connected to antenna on the end); 
an external transmitter configured to drive the at least one external antenna (figure 4, transmitter 174); 
an external power supply configured to provide power to at least the external transmitter (figure 4, power supply 156); and 
an external controller configured to control the external transmitter (figure 4,  transmitter 174 within pocket controller 104); and 

wherein the implantable system comprises: 

a first implantable device configured to deliver stimulation energy to the at least one stimulation element (paragraph 0044 – lead 10 carries stimulation electrodes to provide stimulation to the target nerve), the first implantable device comprising: 
at least one implantable antenna configured to receive the transmission signals from the external system, the transmission signal comprising power and data (paragraph 0082; figure 8, antennas 412 on IPG 20); 
an implantable receiver configured to receive the transmission signals from the at least one implantable antenna (figure 8, transceiver 405 from neurostimulator/IPG 20 receives signals from antenna 412); 
an implantable controller configured to deliver energy to the at least one stimulation element of the implantable lead (figure 8, electrodes 420), the delivered energy provided by the transmission signal received from the external device (paragraph 0053 – processor 158 of control module 152 stores stimulation control parameters selectable for delivery through communication module 154 [shown in figure 4] to the IPG); and 
an implantable housing surrounding at least the implantable controller and the implantable receiver (figure 8, enclosure/housing 420; paragraph 0083); and 
an implantable housing surrounding at least the implantable controller and the implantable receiver (figure 8, enclosure/housing 420; paragraph 0083).
Kaula does not teach the second implantable device, at least one implantable antenna, an implantable receiver, and an implantable controller.
Jacob teaches a method of applying stimulation therapy to a patient (abstract) comprising:
a second implantable device configured to deliver stimulation energy to the at least one stimulation element (paragraph 0049 – implantable stimulation device 20 coupled to electrodes for stimulation), the second implantable device comprising: 
at least one implantable antenna configured to receive the transmission signals from the external system, the transmission signal comprising data (figure 2, RF receiver antenna 135 receives transmission signals from RF transmitter 35 from control unit 10; paragraph 0051 – RF receiver receives RF signal from RF transmitter 35 indicative of a contracted functional muscle); 
an implantable receiver configured to receive the transmission signals from the at least one implantable antenna (figure 3, RF receiver 135 coupled to antenna); 
an implantable energy storage assembly comprising a battery and/or a capacitor (figure 3, power storage device 130); 
an implantable controller configured to deliver energy to the at least one stimulation element of the implantable lead, the delivered energy provided by the implantable energy storage assembly (figure 3, controller 25 controls RF transmitter 35 to send signal to implantable device RF receiver 135, and in turn causes the stimulus to be generated).
Both Kaula and Jacob are analogous arts within the field of implantable medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kaula to incorporate the additional implantable medical device of Jacob in order to provide for a device to properly stimulate de-nervated muscle/tissue upon detection of a muscle contraction (abstract).
The combined invention of Kaula/Jacob does not teach the method of implanting the first implantable device and attaching the first implantable device to the implantable lead for a first time 
DeMulling teaches a method of applying stimulation therapy to a patient (abstract) comprising:
implanting the first implantable device and attaching the first implantable device to the implantable lead for a first time period; and 
implanting the second implantable device and attaching the second implantable device to the implantable lead for a second time period, subsequent to the first time period; and wherein the second time period comprises a longer period of time than the first time period (paragraph 0069 – IMD can be explanted and implanted with a new IMD with a larger therapy window using low battery IMD usage). 
The combined invention and DeMulling are analogous arts within the field of implantable medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implanting method of Kaula/Jacob to incorporate the explanting and implanting of DeMulling in order to allow for proper IMD longevity in operation.

Re. claim 147, Kaula further teaches wherein the implantable lead is integrated into the first implantable device (figure 2B, lead 10 on IPG 20).

Re. claim 154, Kaula further teaches wherein the first implantable device is configured to receive power and data from the external system (paragraph 0054 – transmitter 174 of pocket controller 104 communicates with IPG 102), but does not teach the second implantable device is configured to receive data from the external system.
Jacob teaches the method wherein the second implantable device is configured to receive data from the external system (figure 3, controller 25 controls RF transmitter 35 to send signal to RF receiver 135, and in turn causes the stimulus to be generated).

Re. claim 155, Jacob further teaches wherein the second implantable device does not receive power from the external system (figure 2, power storage device 130 powers implantable stimulation device 20’).

Re. claim 156, Kaula further teaches wherein the first implantable device comprises an implantable energy storage assembly (paragraph 0084 – recharge coil 460 receives wireless signal that includes energy converted and conditioned to a power signal).

Allowable Subject Matter
Claims 142-146, 148-153, 157-160 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to anticipate and/or render obvious to the objected claims that the first time period for the first IMD is less than or equal to 3 months, greater than or equal to 3 months for the second IMD, the second implantable device further comprises a second implantable connector for operably connecting to the implantable lead, and wherein the first implantable connector and the second implantable connector comprise dissimilar construction and arrangement, detaching the implantable lead from the first implantable device, a second implantable connector for operably connecting to the implantable lead, and wherein the method further comprising attaching the detachable distal portion to the second implantable connector, and he second implantable device energy storage assembly has a greater energy storage capacity than the first implantable device energy storage assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Labbe (US 2013/0004925 A1) teaches an implantable stimulator controlled by an external controller with removable leads. 
Kothandaraman (US 2011/0257707 A1) teaches an implantable stimulator with controllers to include procedural information regarding explanting the IMD. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792